Citation Nr: 0108480	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-04 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for post-traumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied the benefit sought on 
appeal.  The veteran, who had active service from August 1967 
to August 1969, appealed that decision to the Board.


REMAND

This appeal arises out of the veteran's claim for entitlement 
to a rating in excess of 30 percent for PTSD.  A review of 
the record reveals that there appear to be additional 
relevant treatment records that have not yet been obtained.  
Such records may impact the outcome of this appeal, and 
should be associated with the claims file, and considered by 
the RO.

The record includes a January 2000 letter from Charles S. 
Clyde, LPC, a Readjustment Counseling Therapist at the Vet 
Center in East St. Louis, Illinois.  That letter, which 
states that treatment of the veteran began in January 1998, 
set forth an assessment of the veteran's PTSD and a treatment 
plan.  Upon receipt of that letter, the RO made a request for 
any records of treatment of the veteran dating October 1999 
or later.  While it is unclear from the record why the 
request was limited to records on or after October 1999, 
ultimately no treatment records from the Vet Center of any 
date were associated with the casefile.  Neither is there any 
evidence of a response from the Vet Center to the records 
request.  Treatment records of this nature may be helpful in 
adjudicating the veteran's claim.  Further, the VA is deemed 
to have constructive knowledge of those records.  As such, 
they are considered to be evidence in the record at the time 
any decision is made, and should be associated with the 
claims file.  See Bell v. Derwinski, 2 Vet.App. 611 (1992); 
see also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995)("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error..."); see also 
Dunn v. West, 11 Vet. App. 462 (1998) (records from a Vet 
Center were deemed to be constructively part of the record on 
appeal).

In addition, the Board observes that the veteran's 
representative wrote a letter dated in July 2000, which 
states that information from the Vet Center was being 
submitted in support of the veteran's claim.  As noted above, 
there are no records from the Vet Center in the casefile and 
nothing is attached to the representative's letter.  The only 
evidence from the Vet Center is the above-noted January 2000 
letter, which was received by the RO in January 2000-some 
six months prior to receipt of the veteran's representative's 
letter.  Any evidence submitted by the representative on 
behalf of the veteran should be considered in reaching the 
final decision on his claim.  Thus, the RO should contact the 
representative and request that he send any records intended 
to be associated with his July 2000 letter, and which are not 
in the claims file.  

Moreover, the RO should ascertain whether the veteran has 
received any additional treatment for his PTSD since the time 
that this claims file was forwarded to the Board for 
appellate review.  If so, any such records should be obtained 
and associated with the file.  

In addition to the foregoing, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that the VCAA adds further support to the 
need to obtain additional treatment records in this case.  
Additionally, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should make additional 
attempts to obtain any records pertaining 
to the veteran's treatment for post-
traumatic stress disorder at the Vet 
Center in St. Louis, Illinois, from 
January 1998 to the present.  Efforts to 
obtain those records should continue 
until the records are obtained, unless it 
is reasonably certain that such records 
do not exist, or that efforts to obtain 
such records would be futile.  The RO 
should document in the claims file each 
request for records, as well as each 
response to those requests.

2.  In addition, the RO should contact 
the veteran and ask him to provide the 
names, addresses, and approximate dates 
of treatment of all health care providers 
from whom he has received treatment for 
post-traumatic stress disorder, and whose 
records have not yet been associated with 
the claims file.  After obtaining any 
necessary authorizations, the RO should 
obtain and associate with the claims file 
all records identified by the veteran or 
note why such records could not be 
obtained. 

	3.  The RO should contact the veteran 
and his representative and ascertain 
whether there were supposed to be any 
records attached to the July 2000 
letter submitted by the veteran's 
representative, and if so, the RO 
should obtain them and associate them 
with the record.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim on the basis of additional 
evidence, including all evidence of 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current 

appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


